Citation Nr: 0817302	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for low 
back pain with herniation, disc bulge, and degenerative 
changes at the L3-L4 and L5-S1 levels, currently evaluated as 
20 percent disabling.  

2.  Entitlement to a compensable disability rating for 
erectile dysfunction.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  

(The issue of entitlement to service connection for sleep 
apnea will be the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1966 to 
April 1969.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, denied a disability rating greater than 20% for the 
service-connected low back pain with herniation, disc bulge, 
and degenerative changes at the L3-L4 and L5-S1 levels; a 
compensable disability rating for the service-connected 
erectile dysfunction; and a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Specifically, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence not of record (1)  that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  In 
addition, the notice must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) & Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(setting forth specific VCAA notification requirements for 
increased rating claims).  

A review of the claims folder indicates that VA has not 
provided the veteran a VCAA notification letter regarding his 
low back and erectile dysfunction claims.  The Board finds, 
therefore, that a remand of the current appeal is necessary 
to afford the veteran proper VCAA notice.  

In an addendum to the report of a July 2007 VA examination of 
the veteran's lumbar spine, the examiner noted that, 
following the evaluation, the veteran had undergone further 
radiographic studies and had been referred for computed 
tomography of his abdomen and pelvis.  Reports of such 
testing are not associated with the veteran's claims folder.  
On remand, therefore, an attempt should be made to procure 
any additional records of treatment for, or evaluation of, 
the veteran's service-connected disabilities since July 2007.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The AMC should furnish the veteran a 
VCAA notification letter with regard to 
his claims for increased ratings for his 
service-connected low back and erectile 
dysfunction disabilities.  Specifically, 
the AMC should:  

(a)  Notify the veteran of the 
information and evidence necessary to 
substantiate these increased rating 
claims; 

(b)  Notify the veteran of the 
information and evidence that he is 
responsible for providing; 

(c)  Notify the veteran of the 
information and evidence VA will 
attempt to obtain, e.g., that VA will 
make reasonable efforts to obtain 
relevant records not in the custody of 
a Federal department or agency and will 
make as many requests as are necessary 
to obtain relevant records from a 
Federal department or agency; 

(d)  Request that the veteran provide 
any evidence in his possession that 
pertains to his increased rating 
claims; 

(e)  Advise the veteran to provide, or 
ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
an increase in severity of the 
pertinent disabilities, and the effect 
that the worsening has on his 
employment and daily life; 

(f)  Provide the veteran with examples 
of the types of medical and lay 
evidence that he may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability; 

(g)  Afford the veteran a copy of the 
applicable criteria needed for 
increased (higher) evaluations under 
the applicable Diagnostic Codes for 
rating the service-connected low back 
and erectile dysfunction disabilities 
on appeal; and 

(h)  Advise the veteran that, if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life.  

2.  After obtaining the appropriate 
release of information forms where 
necessary, the AMC should procure 
copies of records of low back and 
erectile dysfunction treatment and 
evaluation that the veteran has 
received since July 2007.  The Board is 
particularly interested in the reports 
of the X-rays of his lumbar spine and 
computed tomography of his abdomen and 
pelvis performed later in July 2007.  
All such available records should be 
associated with the claims folder.  

3.  Thereafter, the AMC should re-
adjudicate the issues of entitlement to 
a disability rating greater than 20% 
for the service-connected low back pain 
with herniation, disc bulge, and 
degenerative changes at the L3-L4 and 
L5-S1 levels; a compensable disability 
rating for the service-connected 
erectile dysfunction; and a TDIU.  If 
the decisions remain in any way adverse 
to the veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


